NOT DESIGNATED FOR PUBLICATION

                                            Nos. 123,995
                                                 123,996

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                In the Interests of K.G. and R.G.,
                                         Minor Children.


                                  MEMORANDUM OPINION


       Appeal from Butler District Court; JOE E. LEE, magistrate judge. Opinion filed March 18, 2022.
Affirmed.


       Joshua S. Andrews, of Cami R. Baker & Associates, P.A., of Augusta, for appellant.


       Cheryl M. Pierce, assistant county attorney, for appellee.


Before ARNOLD-BURGER, C.J., POWELL and SCHROEDER, JJ.


       ARNOLD-BURGER, C.J.: The natural father (Father) of K.G. (born in 2015) and
R.G. (born in 2010) (the children) appeals the district court's termination of his parental
rights. Father argues the district court's finding of unfitness was not supported by clear
and convincing evidence. Father also argues the district court abused its discretion in
finding that terminating his parental rights was in the best interests of the children. After
a careful review of the record, we find no error and affirm.


                                                FACTS


       In December 2018, Father was pulled over in a traffic stop. A Butler County
sheriff's deputy determined Father was driving with a suspended license and had an


                                                    1
active warrant for his arrest. K.G., who was three years old at the time, was in the
backseat of the vehicle. Father was arrested at the scene, and the sheriff's deputy searched
the vehicle incident to arrest. During the search, the deputy found a gun under the front
seat of the car—even though Father admitted he was not allowed to possess a gun
because he was a convicted felon—and blotter paper, often used for LSD. Father
admitted he had methamphetamine on him and had been using methamphetamine daily
since the summer of 2017. In fact, Father admitted (1) he snorted methamphetamine just
before K.G.'s natural mother (Mother) dropped K.G. off with Father; (2) he distributed
methamphetamine to friends out of his home; and (3) he had a gallon bag of marijuana in
his home. K.G. was taken into protective custody.


       At the time of the stop, Father was on probation in another case involving theft
from Mother. One of the conditions of probation was that Father was allowed only
supervised visitation with K.G. and his sister, R.G.—mirroring a protection from abuse
order that had been entered against him at the request of Mother. There was a history of
domestic violence in the home to which the children had been exposed. Contrary to the
order and the terms of Father's probation, K.G. and R.G. were staying for extended
periods of time with Father. A hair follicle was collected from K.G. three days after the
stop. Testing revealed that K.G. was positive for methamphetamine. R.G. was also taken
into protective custody.


       The district court entered an ex parte order of protective custody and, as part of
that order, Father was ordered to have no contact with the children. As a result of the
evidence obtained following the traffic stop, Father was subsequently convicted of
aggravated endangering of a child—K.G.—and possession with intent to distribute
methamphetamine.


       The State filed two separate petitions to adjudicate K.G. and R.G. as children in
need of care (CINC). The State also requested the district court issue a child support


                                             2
order for both children. The district court appointed a guardian ad litem (GAL) for K.G.
and R.G.


       In February 2019, Mother and the children's GAL stipulated to the State's
allegations. Father did not appear because he was incarcerated and had been since his
arrest in December 2018. The district court adjudicated the children to be in need of care
and approved and adopted the State's proposed permanency plan. The children remained
in the custody of the Kansas Department for Children and Families with out-of-home
placement. The district court further ordered the children have no contact with Father.


       In September 2019, while Father was still incarcerated, he requested the district
court lift the no-contact order with his children. Father's request was denied, and the
district court further ordered Father to complete as many case plan tasks as possible while
in prison. In October 2019, the district court allowed Father to contact the children by
letter if the children's therapist recommended such contact. Subsequently, Father had no
contact with R.G. and limited contact with K.G.


       In June 2020, the State filed a motion for a finding of unfitness and termination of
parental rights or appointment of a permanent custodian for the children. The State
alleged Mother and Father were unfit by reason of conduct or condition rendering them
unable to properly care for the children, and such circumstances were unlikely to change
in the foreseeable future. The State also alleged there was a presumption of unfitness
because the children had been in out-of-home placement for a cumulative total period of
16 months. Father requested and received a continuance until after his release from prison
in January 2021.


       Shortly after Father's release from prison, he completed an alcohol and drug
assessment, provided a negative drug test, and completed a parenting class. Meanwhile,
K.G.'s therapist submitted her report, noting that K.G. demonstrated symptoms of


                                             3
significant trauma but was making progress. She observed that when K.G. had contact
with his Father by phone, it seemed to cause him to regress into the trauma of the past.
K.G.'s therapist recommended continued individual therapy and termination of parental
rights. She noted that K.G. had shared his exposure to significant domestic violence and
trauma and strongly recommended K.G. not be returned to either parent's custody as it
would be detrimental to K.G.'s mental health.


       Prior to the hearing, R.G. wrote a letter to the district court, in essence begging not
to be returned to Father's custody. She indicated that she felt for a long time that it was
her duty to take care of K.G. because neither of her parents was doing so. At a mere eight
years old, R.G. had to make K.G. food, put him to sleep, and watch him and play with
him throughout the day. R.G. had not talked to her Father for two years and did not want
to. When she encountered him unexpectedly in court one day, she became sick and felt
unsafe. She expressed gratitude that she was in a home where she could feel like a kid
again and not have to worry about grown-up things.


       The termination hearing was held three weeks after Father's release from prison.
After considering all the evidence, including evidence presented by the State and Father
at the termination hearing, the district court found Father was unfit, was unlikely to
become fit in the foreseeable future, and termination of his parental rights was in the best
interests of the children. The district court held that Father was incarcerated for a reason
and it was his own conduct that put him in prison. Father had at least five convictions for
driving under the influence and three felony convictions for possession with intent to sell
or sale of drugs, as well as a conviction for aggravated endangering a child related to
K.G. The district court further noted that even though Father had signed a lease for an
apartment, he had not yet moved into the apartment and had failed to establish a
residence. Father also provided a year-old paycheck from his work release to establish he
had obtained employment.



                                              4
       In a separate hearing, Mother relinquished her parental rights and does not
participate in this appeal.


                                         ANALYSIS


I.     THE LAW REGARDING TERMINATION OF PARENTAL RIGHTS IS WELL-SETTLED.


       A parent has a constitutionally recognized fundamental right to a parental
relationship with his or her child. See Santosky v. Kramer, 455 U.S. 745, 753, 758-59,
102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982); In re B.D.-Y., 286 Kan. 686, 697-98, 187 P.3d
594 (2008). Accordingly, parental rights for a child may be terminated only upon clear
and convincing proof of parental unfitness. K.S.A. 2020 Supp. 38-2269(a); Santosky, 455
U.S. at 769-70; In re R.S., 50 Kan. App. 2d 1105, 1113, 336 P.3d 903 (2014).


       A district court may terminate parental rights only after a child has been found to
be a child in need of care and the court finds by clear and convincing evidence that:


       •      the parent is unfit and unable to care properly for a child;
       •      the conduct or condition that renders the parent unfit is unlikely to change
              in the foreseeable future; and
       •      by a preponderance of evidence, it is in the best interests of the child to
              terminate parental rights. See K.S.A. 2020 Supp. 38-2269(a) and (g)(1).


       A.     Determining unfitness


       Our statutes provide a list of nine nonexclusive factors the district court may rely
on to determine if a parent is unfit. See K.S.A. 2020 Supp. 38-2269(b). Any one of those
factors alone may be grounds to terminate parental rights. K.S.A. 2020 Supp. 38-2269(f).



                                               5
When the child is not in the parents' physical custody—such as the case here—the district
court must also consider four additional factors listed in K.S.A. 2020 Supp. 38-2269(c).


       B.     The foreseeable future


       When determining whether a parent's conduct is likely to change in the foreseeable
future, the court considers the foreseeable future from the child's perspective because
children experience time differently than adults. K.S.A. 2020 Supp. 38-2201(b)(4), In re
R.S., 50 Kan. App. 2d at 1117.


       C.     The best interests of the child


       In deciding whether termination of parental rights is in the best interests of the
child, the court must give primary consideration to the physical, mental, and emotional
needs of the child. K.S.A. 2020 Supp. 38-2269(g)(1). The child's best interests finding
must be supported by a preponderance of evidence and is reviewed for an abuse of
discretion. In re R.S., 50 Kan. App. 2d 1115-16.


       D.     The presumption of unfitness


       Kansas statutes allow a court to presume a parent is unfit if it is established by
clear and convincing evidence that the child has been placed outside the child's home
"under court order for a cumulative total period of one year or longer and the parent has
substantially neglected or willfully refused to carry out a reasonable plan, approved by
the court, directed toward reintegration of the child into the parental home." K.S.A. 2020
Supp. 38-2271(a)(5). Once the presumption is established, the burden shifts to the parent
to rebut the presumption by a preponderance of the evidence. Failure to prove that the
parent is presently fit and able to care for the child now or will be fit in the foreseeable
future mandates the termination of parental rights. K.S.A. 2020 Supp. 38-2271(b).


                                                6
       E.     Our standard of review


       In reviewing a district court's termination of parental rights, we view all evidence
in the light most favorable to the prevailing party to determine whether a rational fact-
finder could have found it highly probable by clear and convincing evidence that parental
rights should be terminated. In re K.W., 45 Kan. App. 2d 353, 354, 246 P.3d 1021 (2011).
In making this determination, we do not "weigh conflicting evidence, pass on credibility
of witnesses, or redetermine questions of fact." In re B.D.-Y., 286 Kan. at 705.


II.    CLEAR AND CONVINCING EVIDENCE SUPPORTS THE DISTRICT COURT'S FINDINGS
       THAT FATHER WAS UNFIT AND HIS CONDITION WAS UNLIKELY TO CHANGE IN THE

       FORESEEABLE FUTURE.


       Father argues the factors the district court relied on to find him unfit and that his
conduct or condition was unlikely to change in the foreseeable future were not supported
by clear and convincing evidence.


       A.     The presumption of unfitness applies and the burden shifts to Father.


       We begin by noting that the district court found that the presumption of unfitness
applied in this case because the children had been in an out-of-home placement for more
than a year and Father had substantially neglected or willfully refused to carry out a
reasonable plan directed toward reintegration. Father concedes that the children have
been in out-of-home placements for over a year, but he disputes that there was clear and
convincing evidence that he neglected or refused to carry out a reasonable plan of
reintegration. He rests his argument on the proposition that he did not neglect his
responsibilities but was prevented from carrying out a reasonable plan of reintegration
due to his incarceration.



                                              7
       Although we agree that the mere fact of incarceration, standing alone, could be
either a mitigating or an aggravating factor in determining whether a parent has
appropriately pursued reintegration, we find that here the district court based its
application of the presumption upon clear and convincing evidence. We find at least two
factors support the district court's finding.


       First, it is significant that Father was in prison for the criminal harm he inflicted
upon K.G. Although incarceration for a reason that does not directly relate to the health
and safety of his children could be a mitigating factor—for example, incarceration for a
crime that was committed before the child was born—and could be unrelated to a parent's
ability to care for his or her child. But like the district court, we find it hard to declare
Father's incarceration a mitigating factor when the actions that resulted in Father's
incarceration caused direct harm to the safety and well-being of K.G. As the district court
stated, "[Father] was in prison for a reason[,] and it was his conduct that put him there."


       Second, Father was unable to have contact with his children due to his behavior.
Due to his threat to their safety and well-being, the district court ordered the children into
protective custody and ordered that Father have no further contact with them. He had
traumatized R.G. to the point that she wanted no further contact and felt unsafe around
him. Likewise, although the district court did allow Father limited contact with K.G., the
therapist made clear that even limited contact with K.G. was distressing to him and
caused him to regress. So, there was clear and convincing evidence that the lack of
meaningful contact and visitation with his children was not a failure on the part of the
reintegration team; it was a failure on the part of Father.


       Third, the fact that Father had been drug free for 25 months was, as the district
court found, of little import because he had been incarcerated or under direct supervision
that entire time. The district court weighed this in light of Father's history of the use and



                                                8
sale of illegal drugs, alcohol abuse, and the fact that K.G. tested positive for
methamphetamine, indicating exposure either directly or indirectly.


       Having found that application of the presumption was supported by clear and
convincing evidence, the burden shifts to Father to show by a preponderance of the
evidence he is presently fit and able to care for the children now or will be fit in the
foreseeable future. He clearly fails to do so.


       B.        Lack of evidence from Father related to his fitness now and in the
                 foreseeable future


       Even though the district court applied the statutory presumption of unfitness, it
also considered several statutory factors. After noting the presumption, the district judge
opined that he did not think his "decision would be any different if the presumption
wasn't there."


                 1.    Use of intoxicating liquors or narcotic or dangerous drugs


       The district court found Father unfit under K.S.A. 2020 Supp. 38-2269(b)(3) for
his history of using methamphetamine, rendering him unable to care for the ongoing
physical, mental, or emotional needs of his children. Father argues that at the time of the
termination hearing, he had been clean for 25 months, had completed two drug and
alcohol treatment courses, and no further treatment was recommended. But the State
pointed out Father had a long history of convictions for substance abuse crimes, including
five convictions for driving under the influence and three convictions for possession with
intent to sell or sale of drugs. In fact, Father was convicted in 2018 of aggravated
endangering of a child as well as possession with intent to distribute—all related to an
incident in which K.G. was present.



                                                 9
       While Father remained clean for over two years, he was under some form of
supervision throughout that period. "A district court may look to a parent's past conduct
as an indicator of future behavior. [Citations omitted.]" In re K.L.B., 56 Kan. App. 2d
429, 447, 431 P.3d 883 (2018). The district court here did just that, explaining, "There's
been clear testimony in regard to the use of intoxicating liquor or narcotics, and
dangerous drugs, that was leading up and added to why the children were taken in the
first place."


       While father did complete some inpatient programs while incarcerated, the time
needed to ensure that he would be able to continue his sobriety into the foreseeable future
was longer than would be reasonable given the time the children have been in out of
home placement and the needs of the children for permanence and stability now.


       Even when ignoring the presumption of unfitness and reviewing the district court's
termination of parental rights in the light most favorable to the State, a rational fact-finder
could have found Father's circumstances were unlikely to change in the foreseeable
future. Clear and convincing evidence showed Father's unfitness related to this factor.


                2.   Reasonable efforts by appropriate agencies


       Father challenges the district court's finding of unfitness under K.S.A. 2020 Supp.
38-2269(b)(7)—failure of reasonable efforts by appropriate public or private agencies to
work toward reintegration of the children. Father argues there was no evidence TFI made
any efforts to reintegrate him with his children. Father admits he was incarcerated until
three weeks before the termination hearing but suggests he was willing to work toward a
plan for reintegration to the extent possible from prison.


       "'The purpose of the reasonable efforts requirement is to provide a parent the
opportunity to succeed, but to do so the parent must exert some effort.' [Citation


                                              10
omitted.]" In re M.S., 56 Kan. App. 2d 1247, 1257, 447 P.3d 994 (2019). Here, TFI
provided opportunities for Father to succeed. The TFI permanency supervisor overseeing
Father's case testified Father had a willingness and desire to visit his children but was
unable to do so due to a no-contact order for a large part of the case and because of his
incarceration. This was not due to a lack of reasonable effort on the part of TFI. While
TFI provided Father with minimal case plan tasks, it still provided reasonable efforts to
work toward reintegration of the children to the extent possible. Father's status as a prison
inmate complicated and inhibited the agency's ability to add certain tasks to Father's case
plan. It does not appear unreasonable that new tasks were not immediately added to
Father's case plan within the three weeks between his release from prison and the
termination hearing. Even when ignoring the presumption of unfitness and reviewing the
evidence in the light most favorable to the State, there is clear and convincing evidence
TFI provided reasonable efforts to work toward reintegration and those efforts were not
successful.


              3.     Lack of effort to adjust circumstances and carry out a reasonable
                     reintegration plan


       The district court found Father unfit under K.S.A. 2020 Supp. 38-2269(b)(8)—for
lack of effort to adjust his circumstances, conduct, or condition to meet the needs of the
children—and under K.S.A. 2020 Supp. 38-2269(c)(3)—for failure to carry out a
reasonable plan approved by the district court directed toward reintegration into the
parental home. Father argues the testimony at the termination hearing "was replete with
efforts by Father to adjust his circumstances to meet the needs of the minor children."
Father points out he completed two drug and alcohol treatment programs in prison,
completed a parenting class, and obtained a mental health evaluation after his release, and
claimed he secured gainful employment and appropriate housing. Father also argues that
TFI only assigned two tasks on his case plan: (1) to maintain contact with TFI and (2) to
complete age-appropriate parenting classes—both of which Father completed.


                                             11
       The State, on the other hand, highlights Father's criminal history. The State
responds to Father's arguments, suggesting Father's long history of continued drug use—
evidenced by his five DUI convictions and three felony convictions for possession with
intent to sell or sale of drugs—reveals a past lack of effort to adjust his circumstances to
meet the children's needs. The State explains Father was incarcerated for his own conduct
and the district court did not have to treat Father's incarceration as a mitigating factor.
See In re K.L.B., 56 Kan. App. 2d at 447. The district court noted Father "accomplished
some things [in prison] that sometimes we, frankly, never see get done in regards to
parenting class and so forth." But the district court clearly considered testimony from one
of Father's permanency supervisors who explained TFI typically cannot work a case plan
with an incarcerated parent. Accordingly, Father was assigned few case plan tasks.


       Another of Father's permanency supervisors explained case plan tasks generally
included drug testing, substance abuse treatment, and finding appropriate housing. TFI
admitted it received a copy of Father's lease agreement for his apartment but had not yet
had an opportunity to inspect the apartment. The district court ultimately determined
Father had failed to establish a residence—a question of fact we do not reweigh. See In re
B.D.-Y., 286 Kan. at 705.


       The district court overall considered Father's past circumstances as a negative
factor in finding his parental unfitness. The district court properly acknowledged Father's
efforts in the overall context of the facts but determined they were insufficient and
showed a lack of effort to adjust his circumstances. Even when ignoring the presumption
of unfitness and reviewing the evidence in the light most favorable to the State, there is
clear and convincing evidence supporting the district court's finding.




                                              12
              4.      Maintaining regular visitation

       The district court found Father unfit under K.S.A. 2020 Supp. 38-2269(c)(2) for
failure to maintain regular visitation, contact, or communication with the children or with
the custodian of the children. Father contends he was actively engaged with TFI, even
while he was in custody, and tried to arrange visitation with his children. Father
maintained regular contact with K.G. after October 2019 by telephone but does not make
a similar argument with respect to R.G.


       The State asserts, under K.S.A. 2020 Supp. 38-2269(c), the district court could
disregard incidental visitations, contacts, communications, or contributions with the
children. The State argues Father had minimal contacts with K.G. by phone because TFI
determined it was inappropriate for a then four-year-old child to visit Father in the work-
release program. R.G. specifically expressed she did not want to visit Father. R.G. even
wrote a letter to the district court stating she did not feel safe around her father and
wanted to stay in her out-of-home placement. We pause to note that the district judge did
state that he was not putting "as much weight on [R.G.'s] letter" in actually making the
decision to terminate Father's parental rights to her. But the district judge made it clear he
was doing so because that was solely his decision to make, not R.G.'s, and "[i]t shouldn't
fall on [her] shoulders, ever."


       Again, we do not reweigh evidence or redetermine questions of fact. In re B.D.-Y.,
286 Kan. at 705. The district court apparently disregarded Father's incidental visitations,
contacts, communications, and contributions with the children, as permitted by statute.
See K.S.A. 2020 Supp. 38-2269(c). Father's incarceration inhibited his ability to visit or
contact the children, and R.G. did not wish to communicate with Father. The district
court explained Father created the circumstances surrounding his incarceration, which
hindered his ability to regularly contact the children. Father's contact and communication
with the children were incidental during his incarceration.


                                              13
       Even when ignoring the presumption of unfitness and reviewing the evidence in
the light most favorable to the State, there is clear and convincing evidence supporting
the district court's finding of Father's parental unfitness on this factor.


              5.      Paying a reasonable portion of substitute physical care and
                      maintenance


       The district court also considered K.S.A. 2020 Supp. 38-2269(c)(4)—failure to
pay a reasonable portion of the cost of substitute physical care and maintenance based on
ability to pay—in finding Father unfit. Father contends his failure to pay child support
was based on his inability to pay because of his incarceration. The State points out Father
was in a work-release program and even provided an old paystub to establish
employment but did not pay any child support while on work release.


       The district court reiterated its point Father was in prison because of his own
choices. Father was briefly in a work-release program for a portion of the two years he
was incarcerated before he was sent to a prison facility due to Covid. Father provided a
paystub showing, in April 2020, his year-to-date income was over $5,000. But the record
on appeal does not include an order for child support.


       A panel of this court explained this factor may still be found even when the district
court never ordered the parent to pay child support. In re M.H., No. 122,919, 2020 WL
7414467, at *9 (Kan. App. 2020) (unpublished opinion). At least during the portion of
time Father was earning money on work release, he could have helped with providing for
the financial needs of his children and paid some portion of substitute physical care and
maintenance; he did not. Thus, even when ignoring the presumption of unfitness and
reviewing the evidence in the light most favorable to the State, the district court's finding
that Father failed to pay a reasonable portion of the cost of substitute physical care and



                                               14
maintenance for his children based on his ability to pay is supported by clear and
convincing evidence.


       In sum, on each of these factors there was a lack of any evidence—let alone a
preponderance of the evidence—that Father is presently fit and able to care for his
children now or in the foreseeable future. One of Father's permanency supervisors
testified reintegration would take at least six more months. By the time of the termination
hearing in January 2021, the children had been in out-of-home placement for two years.
K.G. was five years old at the time of the hearing and had been in out-of-home placement
for about 40 percent of his life. The children would need significant therapy to deal with
the trauma, and months maybe even years to try to re-establish a healthy relationship.
Father showed no understanding of this need—further indicating that he is not fit now or
in the foreseeable future to care for his children. See In re R.S., 50 Kan. App. 2d at 1117
(holding that court considers foreseeable future from child's perspective because children
experience time differently than adults.)


III.   THE DISTRICT COURT DID NOT ABUSE ITS DISCRETION IN HOLDING THAT
       TERMINATION OF FATHER'S PARENTAL RIGHTS WAS IN THE BEST INTERESTS OF
       HIS CHILDREN.


       Father claims the district court abused its discretion in finding the termination of
his parental rights was in the best interests of the children. The State explains, by the time
of the termination hearing, the children had been in custody for two years and it would
take months and likely more than a year before reintegration with Father could possibly
occur. The State argues it was in the best interests of the children to have stability and a
permanent home now and argues the district court appropriately terminated Father's
parental rights.




                                             15
       "A district court abuses its discretion if no reasonable person would agree with the
district court, or the court premised its decision on a factual or legal error." In re E.L., 61
Kan. App. 2d 311, 330, 502 P.3d 1049 (2021). The party asserting the district court
abused its discretion bears the burden of showing such abuse of discretion. Northern
Natural Gas Co. v. ONEOK Field Services Co., 296 Kan. 906, 935, 296 P.3d 1106
(2013).


       Here, Father does not argue the district court made a factual or legal error. The
only argument he makes is that termination was not in the best interests of the children.
He asserts that it is in their best interests to have him in their lives, particularly now that
he has addressed his addiction issues. He noted that his most recent drug and alcohol
evaluation indicated he did not need any further treatment. He also believes it is in K.G.'s
best interests that Father be in K.G.'s life because Father was engaging in regular phone
contact with K.G. We are not persuaded.


       Based on the letter from K.G.'s therapist, R.G.'s letter, and the testimony from
Father's case managers, the mental and emotional health of the children were improving
in their current out-of-home placement. R.G. panics and cries at the thought of having to
see Father, let alone live with him, due to trauma R.G. experienced while in his care. And
K.G.'s therapist said it would be detrimental to K.G. to have any visitation with Father.
At the termination hearing, the only evidence that Father was able to remain clean and
sober was three weeks of sobriety following two years of incarceration.


       Viewing the evidence in the light most favorable to the State, a rational fact-finder
could reasonably find it was in the best interests of the children to terminate Father's
parental rights and allow them to remain in out-of-home placement where they are
thriving. We find the district court properly considered the physical, mental, and
emotional needs of the children in finding it was in the children's best interests to
terminate Father's parental rights.


                                               16
Affirmed.




            17